UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6500


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KARL KEVIN HILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
Chief District Judge.  (2:04-cr-00030-REM-JSK-1; 2:08-cv-00059-
REM-JSK)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Karl Kevin Hill, Appellant Pro Se. Stephen Donald Warner,
Assistant United States Attorney, Elkins, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Karl Kevin Hill seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief        on    his    28   U.S.C.A.         §    2255       (West   Supp.    2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate        of    appealability.                28     U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent     “a       substantial         showing         of     the    denial      of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating          that       reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.    Cockrell,         537       U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that       Hill    has      not   made       the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.       We       deny    Hill’s      motion         for    a    transcript.         We

dispense     with        oral    argument         because         the       facts    and     legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3